Title: From James Madison to Edward Coles, 9 February 1816
From: Madison, James
To: Coles, Edward


                    
                        
                            Dear Sir
                        
                        
                            Feby 9. 1816
                        
                    
                    I wrote you a few lines two days ago, inclosing a letter from Mrs. M. I this moment discover that instead of “Jamesville” it ought to have been addressed to “Statesburg.” This information may prevent its miscarriage. The inclosed papers give the last accts. from Europe. The Senate have

confirmed the nomination of Mr. Pinkney to St. Petersburg: & negatived the special Mission to Naples. It is understood that he will not accept the appt. Affece. respects
                    
                        
                            James Madison
                        
                    
                